Title: From Alexander Hamilton to Elizabeth Hamilton, 21 February 1801
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[Albany, February 21, 1801. “I wrote to you my beloved from Poughkeepsie by post yesterday immediately on my arrival by Mr. Ephraim Hart of the tribe of Benjamin or Judah.… Mr. Burr, as a proof of his conversion to Federalism, has within a fortnight taken a very active and officious part against Renssalaer in favour of Clinton. Tell this to Mr. Church. And let me tell you what is of much more importance to you that I am in very good health though not in as good spirits as when I am with my beloved family.” Letter not found.]
